*540ORDER
PER CURIAM:
Original proceeding.
On April 18, 1975, petitioner filed in this Court a petition seeking a writ of habeas corpus. Since the record in the cause was in the district court of Yellowstone County we referred the matter to that court by our order of April 29, 1975. On May 13, 1975, the district court made and entered an amended order which covered, as stated by the court, the only new matter asserted in the petition which was the contention that the final revocation order was defective in that it did not set forth the reasons and findings of fact for revocation.
The court finding that there was no basis existing upon which the writ ought to issue, it denied the petition.
We have examined the petition, attachments, the amended order of the district court of May 13, 1975, and the order of the district court of May 13, 1975, denying the petition, and on the basis thereof we concur with the district court and therefore hold that ,the petition is ■ without merit and should therefore be denied. ; , • ■
*541It is therefore ordered that the relief sought be denied and the proceeding dismissed.